DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites that the first tubular member can have both first and second relief recesses (see line 4), while claim 3 recites that the second tubular member can have both third and fourth relief recesses (see lines 3-4). However, the specification only describes a maximum of one relief recess per tubular member. Paragraphs [0007] and [00048] each state that there may be one relief recess (pocket) on each tubular member, one total relief recess (pocket), or zero relief recesses (pockets). Further, there is no illustrated example in the drawings of a tubular member having two relief recesses.

The following is a quotation of 35 U.S.C. 112(b):



Claim 2 recites that a second relief recess is disposed on the first tubular member between the curvilinear sealing surface “and the second relief recess” (see lines 3-4). It is unclear how the recess can be between the surface and itself. It appears that line 4 should recite —the first relief recess— and the limitation is being interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin (US 2018/0283109).
In regards to claim 1, Martin discloses a sealing system comprising: 
a first tubular member (2) having a first thread set (8) and a second thread set (10) and a first curvilinear sealing surface (12) disposed axially between the first and second thread sets; and
a second tubular member (3) having a third thread set (9) and a fourth thread set (11) and a second curvilinear sealing surface (13) disposed axially between the third and fourth thread sets;

wherein the first and second curvilinear sealing surfaces (12, 13) are configured to interfere at an interference region (see where “14c” contacts “13b” in fig. 3) when the first and second tubular members connect;
a first relief recess (16) disposed on the first tubular member between the first thread set and the first curvilinear sealing surface (12).
In regards to claim 2, Martin further discloses “a second relief recess disposed on the first tubular member between the curvilinear sealing surface and the second relief recess, or both the first relief recess and the second relief recess”.
In regards to claim 3, Martin further discloses a third relief recess (17) disposed on the second tubular member between the fourth thread set and the second curvilinear sealing surface (13).
In regards to claim 4, Martin further discloses the first, second, third, and fourth thread sets comprise wedge threads (shown in fig. 2).
In regards to claim 5, Martin further discloses a geometry of the first and second curvilinear sealing surfaces comprise an elliptical curve, a circular curve, a toroidal curve, a varying-radius curve, or curve combinations thereof (shown in fig. 3).
In regards to claim 7, Martin further discloses the first and second curvilinear sealing surfaces are symmetrical when the first and second tubular members connect (see below which shows each surface 12, 13 is symmetrical when divided down the center by an axis).

    PNG
    media_image1.png
    373
    509
    media_image1.png
    Greyscale

In regards to claim 8, Martin further discloses the first and second curvilinear sealing surfaces are asymmetrical when the first and second tubular members connect (figure 3 shows the surfaces 12, 13, asymmetrical about the longitudinal axis).
In regards to claim 9, Martin further discloses the first and second curvilinear sealing surfaces each have different curve geometries (shown in fig. 3).
In regards to claims 10 and 18, Martin further discloses the interference region is approximately axially centered between the first and second thread sets when the first and second tubular members connect (figure 1 shows the interference region is “approximately” axially centered).
In regards to claims 11 and 17, Martin further discloses the interference region (see where “14c” contacts “13b” in fig. 3) is closer to the first and third thread sets than to the second and fourth thread sets when the first and second tubular members connect (shown in figs. 1 and 3).
In regards to claim 12, Martin further discloses the interference region forms an annular seal between the first and second tubular members (see paragraph [0078]), wherein the sealing system is configured such that an axis of the annular seal may change without forming discontinuities in the annular seal (figure 3 shows this capability).
In regards to claim 13, Martin discloses a method comprising: 
moving a first tubular member (2) relative to a second tubular member (3), such that a pin end of the first tubular member enters and axially overlaps with a box end of the second tubular member; 
rotating the first tubular member relative to the second tubular member, such that a first threading (8) and a second threading (10) on the first tubular member engages with a third (9) threading and a fourth threading (11) on the second tubular member, respectively; and 
connecting the first tubular member to the second tubular member, such that a first curvilinear surface (12) on the first tubular member between the first and second threading contacts a second curvilinear surface (13) on the second tubular member between the third and fourth threading; wherein a contact force between the first and second curvilinear surfaces form an annular seal between the first and second tubular members; and 
wherein rotating the first tubular member relative to the second tubular member comprises displacing lubricant between the pin end and the box end into a first recess on the first tubular member between the first thread and the first curvilinear surface (see paragraph [0063]).
In regards to claim 14, Martin further discloses rotating the first tubular member relative to the second tubular member comprises displacing lubricant between the pin end and the box end into a second recess (17) on the second tubular member between the fourth thread and the second curvilinear surface.
In regards to claim 15, Martin further discloses the contact force comprises a compressional force between the first and second curvilinear surfaces (shown in fig. 3).
In regards to claim 16, Martin further discloses the contact force comprises a radial force extending along an annular dimension between the first and second tubular members to form the annular seal (shown in fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claims 1-5, 7-12, 19, and 20 above.
Martin discloses the sealing system of claim 1. Martin further discloses the first curvilinear sealing surface comprises a curve radius between 0.5 inches to 50 inches (paragraph [0065] discloses a curve radius of between 30 to 80 mm, i.e. 1.2 inches to 3.14 inches).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to provide the second sealing surface
with a curvature radius inside the claimed range, since the curvature radius may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,697,251 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are generic to all that is recited in claims 1-15 of the reference patent. In other words, claims 1-15 of the reference patent fully encompasses the subject matter of claims 1-18. Thus, the invention of claims 1-15 of the reference patent is in effect a “species” of the “generic” In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-18 are anticipated by claims 1-15 of the reference patent, claims 1-18 are not patentably distinct from claims 1-15, regardless of any additional subject matter presented in claims 1-15. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/13/2022